Citation Nr: 0011453
Decision Date: 05/01/00	Archive Date: 09/08/00

DOCKET NO. 96-25 716               DATE MAY 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a right knee disorder, to
include arthritis.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to a compensable evaluation for history of
cardiomegaly and septal infarct.

REPRESENTATION 

Appellant represented by: The American Legion

INTRODUCTION

The veteran had active military duty from July 1976 to December
1994. This case comes before the Board of Veterans' Appeals
(hereinafter Board) on appeal from the Department of Veterans
Affairs (hereinafter VA) regional office in Montgomery, Alabama
(hereinafter RO).

FINDINGS OF FACT

1. There is no medical evidence showing a nexus between any current
right knee disorder, to include arthritis, and service.

2. The veteran's congenital bilateral pes planus preexisted service
entrance and underwent no increase in severity during service
beyond the natural progress of the disorder.

CONCLUSION OF LAW

The claims of entitlement to service connection for a right knee
disorder, to include arthritis, and for bilateral pes planus are
not well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1110, 1131 (West 1991). Moreover, in
the case of arthritis, service connection may be granted if such
disease is manifested in service, or manifested to a compensable
degree within one year following separation from service. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 3.307,
3.309 (1999).

- 2 -

The law provides that "a person who submits a claim for benefits
under a law administered by the [VA] shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.A.
5107(a). Establishing a well-grounded claim for service connection
for a particular disability requires more than an allegation that
the disability had its onset in service or is service-connected; it
requires evidence relevant to the requirements for service
connection and of sufficient weight to make the claim plausible and
capable of substantiation. See Franko v. Brown, 4 Vet. App. 502,
505 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) evidence of
a current disability as provided by a medical diagnosis; (2)
evidence of incurrence or aggravation of a disease or injury in
service as provided by either lay or medical evidence,, as the
situation dictates; and, (3) a nexus, or link, between the in-
service disease or injury and the current disability as provided by
competent medical evidence. See Caluza v. Brown, 7 Vet. App. 498
(1995); see also 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303 (1999).

Generally, competent medical evidence is required to meet each of
the three elements. However, for the second element the kind of
evidence needed to make a claim well grounded depends upon the
types of issues presented by a claim. Grottveit v. Derwinski, 5
Vet. App. 91, 92-93 (1993). For some factual issues, such as the
occurrence of an injury, competent lay evidence may be sufficient.
However, where the claim involves issues of medical fact, such as
medical causation or medical diagnoses, competent medical evidence
is required. Id. at 93.

A. Right Knee

The veteran's service medical records reveal no abnormalities of
the knees on service entrance examination dated in July 1976. In
October 1976, the veteran complained of bilateral knee pain when
running. He stated there was no history of trauma. On examination,,
mild laxity, bilaterally, of the lateral collateral ligament was
found, otherwise the examination was normal. In October 1979, the
veteran

- 3 -

complained of right knee pain. A periodic examination conducted in
May 1985, was negative for abnormalities of the right knee. A
clinical entry dated in February 1988, reported a contusion to the
right knee incurred while playing volleyball. Mild tenderness to
the medial joint line and mild crepitus were found. A periodic
examination conducted in June 1990, found no abnormalities of the
right knee. On his service separation examination dated in November
1994, the veteran complained of occasional numbness in the right
knee lasting a few seconds. He also reported that the right knee
would give out occasionally. However, on examination of the right
knee, no laxity was found.

Subsequent to service discharge, a VA examination conducted in
February 1995, reported complaints of painful knees following
vigorous activities, such as running several miles. The veteran
noted he had no problems with normal walking, and was able to walk
several miles without problems. On examination, normal range of
motion of the right knee was reported. The diagnoses included
recurrent pain in the knees following vigorous exercise, with no
current disability.

A post service military clinical entry dated in April 1996,
reported complaints of bilateral knee pain. An x-ray of the right
knee, indicated articular spurring with the joint space maintained.
A clinical entry dated in May 1996, reported degenerative joint
disease of the right knee.

At a VA examination conducted in August 1999, the veteran
complained of pain, instability, and giving way of his right knee.
He denied weakness, stiffness, swelling, heat, redness, locking,
fatigability, and lack of endurance. Flare-ups of symptomatology
were precipitated with rainy weather. On examination, there was no
evidence of painful motion, edema, effusion, instability, weakness,
tenderness, redness, heat, abnormal movement or guarding movement.
It was noted that the veteran walked well. Range of motion of the
right knee was 0 degrees extension and 132 degrees flexion. The
diagnosis was arthralgia of the right knee, with no loss of
function due to pain. X-rays were reported as normal, with no
significant degenerative joint disease.

4 -

Although the veteran had several episodes of knee complaints while
in service, his service separation examination was negative for any
findings of a knee disorder. The veteran contends that his current
right knee disorder, to include arthritis, is due to these episodes
of inservice right knee pain. However, the veteran!s statements are
not competent evidence to establish the etiology of his current
complaints. Medical diagnosis and causation involve questions that
are beyond the range of common experience and common knowledge and
require the special knowledge and experience of a trained
physician. Because he is not a physician, the veteran is not
competent to make a determination that his current complaints are
the result of these episodes of inservice right knee pain. Espiritu
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5
Vet. App. 91, 93 (1993).

In 1996, a clinical diagnosis of degenerative joint disease of the
right knee was provided. Nevertheless, the most recent x-ray
conducted in 1999, found no significant degenerative joint disease.
The diagnosis was arthralgia of the right knee. In this regard, the
United States Court of Appeals for Veterans Claims (hereinafter
Court) has held that pain alone, without a diagnosed or
identifiable underlying malady or condition, does not in and of
itself constitute a disability for which service connection may be
granted. Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec.
29, 1999).

Moreover, there is no competent evidence on file linking the
veteran's current right knee complaints to service or to any
incident of service, despite his assertions that such a causal
relationship exists. Additionally, arthritis of the right knee was
not shown within one year of service discharge. As there is no
evidence which provides the required nexus between military service
and the current right knee complaints of pain and the clinical
diagnosis of degenerative joint disease, service connection for a
right knee disorder, to include arthritis, is not warranted. See
Caluza v. Brown, 7 Vet. App. 498 (1995).

B. Bilateral Pes Planus

The veteran's service entrance examination conducted in July 1976,
reported moderate pes planus, asymptomatic. In October 1979, the
veteran complained of

5 -

right ankle and knee pain of 6 months duration. The assessment was
pes planus and subjective right lateral ankle pain. The veteran was
prescribed arch supports. A periodic examination conducted in May
1985, reported asymptomatic pes planus. A periodic examination
conducted in June 1990, did not report a foot disorder, to include
pes planus. The veteran's service separation examination conducted
in November 1994, reported bilateral pes planus, with a history of
arch supports.

Subsequent to service discharge, a VA examination conducted in
February 1995, reported complaints of painful feet following
vigorous activities such as running several miles. The veteran
noted he had no problems with normal walking, and was able to walk
several miles without problems. On examination, both feet showed
marked flattening. The diagnoses included recurrent pain in both
feet with vigorous exercise, secondary to pes planus.

At a VA examination conducted in August 1999, the veteran reported
that his feet did not bother him if he wore good athletic shoes. On
examination, pes planus was shown with the arch of the foot is I
centimeter from the floor. There was no evidence of painful motion,
edema, instability, weakness, and tenderness. The veteran's gait
was noted as excellent. There was no evidence of callosities, break
down, or unusual shoe wear pattern. Skin or vascular changes were
not shown. The diagnosis was pes planus, congenital, with normal
progression to age, confirmed by x-ray. The examiner opined that
the veteran's "pes planus has not increased over what it would have
been normally if he had not been in the service."

The veteran's pes planus preexisted service entrance, as it was
noted on the veteran's service entrance examination. Service
connection for a disability may be established based on aggravation
of disease or injury which preexisted service when there is an
increase in disability during service unless there is a specific
finding that the increase in disability is due to the natural
progress of the disease. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R.
3.306(a) (1999). Clear and unmistakable evidence is required to
rebut the presumption of aggravation where the preservice
disability underwent an increase in severity during service. 38
C.F.R. 3.306(b). Aggravation may not be conceded where the
disability underwent no increase in

6 -

severity during service on the basis of all the evidence of record
pertaining to the manifestations of the disability prior to, during
and subsequent to service. Id.

The presumption of aggravation is generally triggered by evidence
that a preexisting disability has undergone an increase in severity
in service. See Maxson v. West, 12 Vet. App. 453, 460 (1999). The
Court has held that "[t]emporary or intermittent flare-ups during
service of a preexisting injury or disease are not sufficient to be
considered 'aggravation in service' unless the underlying
condition,, not just the symptoms, has worsened." Maxson,, 12 Vet.
App. at 459, citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (199
1); see also Crowe, 7 Vet. App. at 247; Daniels v. Gober, 10 Vet.
App. 474, 479 (1997); Green v. Derwinski, 1 Vet. App. 320, 323
(1991). In Hunt v. Derwinski, the Court determined that the
"presumption of aggravation did not apply to a veteran with a
preexisting [condition] when there was medical evidence of 'only
temporary defects during service'; where the veteran was not
discharged due to the inservice flare-up of his preexisting
condition; and where the veteran had been asymptomatic at
separation." Sondel v. West, 13 Vet. App. 213, 219 (1999), citing
Hunt, 1 Vet. App. at 295.

With respect to what evidence is needed to constitute a well
grounded claim for service connection based on aggravation, the
Court has stated that "the question whether there has been an
increase in disability during service must be answered in the
affirmative before the presumption of aggravation attaches."
Verdon, 8 Vet. App. at 538. In the instant case, a VA examiner in
1999, opined that the veteran's preexisting pes planus had not
"increased over what it would have been normally if he had not been
in the service." The VA examiner also found the veteran's pes
planus was congenital. See 3.303(c) (1999) (service connection may
not be granted for congenital or developmental defects as a matter
of law). Accordingly, service connection for bilateral pes planus
is not warranted.

ORDER

The claims of entitlement to service connection for a right knee
disorder, to include arthritis, and bilateral pes planus are
denied.

- 7 -

REMAND

Upon review of the record, the Board concludes that the veteran's
claim of entitlement to a compensable evaluation for the veteran's
service-connected heart disorder is well grounded within the
meaning of the statute and judicial construction. Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 5107(a). The VA
therefore has a duty to assist the veteran in the development of
facts pertinent to his claim. The Board notes that the veteran was
afforded a VA examination conducted in 1999, with regard to this
issue; however, the Board does not find this examination adequate
for rating purposes. This examination did not report the "METS"
(metabolic equivalent) testing results, which is required by the
new rating criteria for cardiovascular disorders unless the
examiner determines that such testing cannot be done for medical
reasons. See 38 C.F.R. 4.104, Note (1) (1999). In that case, the
examiner should provide an estimation of the level of activity,
expressed in METs and supported by examples of specific activities
such as slow stair climbing or shoveling snow that results in
dyspnea, fatigue, angina, dizziness, or syncope. Id. The Board
recognizes that the VA examiner in 1999 noted that the veteran was
able to perform "all daily activities of daily living."
Nevertheless, the veteran complained of dizziness "if he over
exerts himself." Accordingly, the Board finds that the new criteria
required for rating cardiovascular disorders must be specifically
addressed with regard to the veteran's claim for a compensable
evaluation of his service-connected cardiovascular disorder. It is
additionally noted that the examiner ordered an electrocardiogram
and an echocardiogram; however, these studies have not been
associated with the claims file.

Accordingly, this issue is remanded to the RO for the following
actions:

1. All pertinent VA and private medical treatment records
subsequent to August 1999, should be obtained and associated with
the claims file. Additionally, copies of the echocardiogram and
electrocardiogram ordered in August 1999, should be associated with
the claims file.

- 8 -

If these tests were not performed, the RO should so state.

2. The veteran should be afforded a VA examination to determine the
extent of his service-connected cardiovascular disorder. All
pertinent symptomatology and findings should be reported in detail.
Any indicated diagnostic tests and studies should be accomplished,
to include a treadmill exercise test, if feasible. Additionally, if
the examiner considers that an electrocardiogram and/or
echocardiogram is necessary to properly evaluate the veteran's
service-connected cardiovascular disorder, these tests should be
performed. If a treadmill exercise test is not feasible the
examiner should so state, and the examiner should provide an
estimation of the level of activity, expressed in METS, and
supported by examples of specific activities such as slow stair
climbing or shoveling snow that results in dyspnea, fatigue,
angina, dizziness, or syncope. The claims file, a copy of this
remand, and both the former and revised rating criteria must be
made available to and reviewed by the examiner and the examination
report should reflect that such a review was made. The presence or
absence of symptoms enumerated in the both the former and the
revised rating criteria should be specifically noted. A complete
rationale for any opinions and conclusions expressed should be
included in the examination report.

3. The veteran is hereby notified that it is his responsibility to
report for the examination and to cooperate in the development of
the claim, and that the consequences for failure to report for a VA
examination

- 9 -

without good cause may include denial of the claim. 38 C.F.R.
3.158, 3.655 (1999).

4. Following completion of the foregoing, the RO should review the
claims file and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the report does not include all test reports, special
studies, or fully detailed descriptions of all pathology or
adequate responses to the specific opinions requested, the report
must be returned to the examiner for corrective action. 38 C.F.R.
4.2 (1999). "If the [examination] report does not contain
sufficient detail it is incumbent upon the rating board to return
the report as inadequate for evaluation purposes." Green v.
Derwinski, 1. Vet. App. 121, 124 (1991); Abernathy v. Principi,, 3
Vet. App. 461, 464 (1992); Ardison v. Brown,, 6 Vet. App. 405, 407
(1994).

5. Thereafter, if this issue on appeal remains denied,, a
supplemental statement of the case should be provided to the
veteran and his representative. After the veteran and his
representative have had an adequate opportunity to respond, the
appeal should be returned to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103 -446,, 3 02,,
108 Stat. 4645,,4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21- , Part

- 10-

IV, directs the regional offices to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. No action is
required by the veteran until he receives further notice; however,
he may present additional evidence or argument while the case is in
remand status at the RO. Kurscherousky v. West, 12 Vet.App. 369
(1999). 

JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

- 11 -



